EXHIBIT FORIMMEDIATERELEASE MediaContacts: AirTran Airways October 6, 2009 Christopher White (Media) 678.254.7442 Jason Bewley (Investor Relations) 407.318.5188 AirTran Announces Intention To Offer $75Million of Convertible Senior Notes and 9,000,000 Shares of Common Stock ORLANDO, Fla., October 6, 2009 – AirTran Holdings, Inc. (NYSE:AAI), today announced that it intends to offer, subject to market and other conditions, $75,000,000 aggregate principal amount of Convertible Senior Notes due 2016 in an underwritten registered public offering. AirTran intends to grant the underwriters of the notes offering a 30-day option to purchase an additional $11,250,000 aggregate principal amount of the notes, solely to cover over-allotments, if any. The notes will be convertible into AirTran common stock, at the option of the holders of the notes until (and including on) the business day prior to the maturity date of the notes.The interest rate, conversion rate, conversion price and other terms of the notes will be determined at the time of pricing of the offering.The notes will be general senior unsecured obligations of AirTran. Concurrently with the offering of its notes, AirTran intends to offer, subject to market and other conditions, 9,000,000 shares of its common stock, also in an underwritten registered public offering. AirTran also intends to grant the underwriters of the common stock offering a 30-day option to purchase up to an additional 1,350,000 shares of common stock from AirTran solely to cover over-allotments, if any. Neither the closing of the notes offering nor the closing of the common stock offering will be contingent on the closing of the other. AirTran intends to use the net proceeds of each of the offerings for general corporate purposes. Morgan Stanley& Co. Incorporated will act as sole bookrunner and Raymond James & Associates, Inc. will act as co-manager for each of the offerings.
